        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 B.B., a minor, et al.,

        Plaintiffs,

 v.                                                    Case No. SA-18-CV-1332-JKP

 JAMES HANCOCK, et al.,

        Defendants.

                  REDACTED MEMORANDUM OPINION AND ORDER

       Before the Court is a motion for summary judgment filed by Bexar County Sheriff’s Office

Deputies James Hancock, Jacob Rodriguez, Brian Wolfe, Bryan Smith, Alexander Uriegas, Eric

Richards, Gus Trevino, and Carl Davis (Defendants) (ECF No. 129). With the filing of the

response (ECF No. 133) and reply (ECF No. 138) the motion is ripe for ruling. For the reasons set

forth below, the Court grants in part and denies in part the motion.

                                       I. BACKGROUND

       On November 14, 2018, a cadre of law enforcement personnel conducted a raid at 5330

Brisa Estates. They had the wrong house. Mrs. Lucil Basco and her young child were home. Mrs.

Basco was handcuffed and she and her child were taken out of their home while law enforcement

conducted a sweep and a search. When the raid was concluded, Mrs. Basco was led back into her

home—still in handcuffs—where she received an apology and a phone number.

       The Basco family brings claims under 42 U.S.C. § 1983 for unlawful entry into and search

of their home, seizure of property, and excessive force in violation of the Fourth Amendment

against law enforcement Defendants Hancock, Rodriguez, Wolfe, Smith, Uriegas, Richards,

Trevino, and Davis. These Defendants assert qualified immunity.
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 2 of 21




                                 II. SUMMARY JUDGMENT

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “As to materiality, the substantive law will identify which facts are material” and

facts are “material” only if they “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Disputes over material facts qualify as

“genuine” within the meaning of Rule 56 when “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. Given the required existence of a genuine dispute of

material fact, “the mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment.” Id. at 247-48. A claim

lacks a genuine dispute for trial when “the record taken as a whole could not lead a rational trier

of fact to find for the nonmoving party.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

       The “party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

When seeking summary judgment on an affirmative defense, the movant “must establish beyond

peradventure” each essential element of the defense. Access Mediquip L.L.C. v. UnitedHealthcare

Ins. Co., 662 F.3d 376, 378 (5th Cir. 2011), adhered to on reh’g en banc, 698 F.3d 229 (5th Cir.

2012); Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir.1986).

       Once the movant has carried its summary judgment burden, the burden shifts to the non-

movant to establish a genuine dispute of material fact. When considering a motion for summary

judgment, courts view all facts and reasonable inferences drawn from the record “in the light most

favorable to the party opposing the motion.” Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224,



                                                 2
           Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 3 of 21




234 (5th Cir. 2016) (citation omitted). However, the nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586.

“Unsubstantiated assertions, improbable inferences, and unsupported speculation are not sufficient

to defeat a motion for summary judgment.” Heinsohn, 832 F.3d at 234 (citation omitted).

Additionally, the courts have “no duty to search the record for material fact issues.” RSR Corp. v.

Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010); accord Hernandez v. Yellow Transp., Inc., 670

F.3d 644, 651 (5th Cir. 2012).

                                    III. QUALIFIED IMMUNITY

          Qualified immunity shields government officials from § 1983 liability unless the

defendant’s actions “violated a federal statutory or constitutional right” and the right was “clearly

established at the time.” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle

v. Howards, 566 U.S. 658, 664 (2012)). Both prongs must be satisfied to deny qualified immunity.

Pearson v. Callahan, 555 U.S. 223, 232 (2009). Courts may begin the analysis at either prong. Id.

at 236.

          “A clearly established right is one that is ‘sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.’” Mullenix v. Luna, 577 U.S. 7,

11 (2015) (per curiam) (quoting Reichle, 566 U.S. at 664). “[O]fficials can still be on notice that

their conduct violates established law even in novel factual circumstances.” Hope v. Pelzer, 536

U.S. 730, 741 (2002). Thus, the “Supreme Court has rejected a rigid requirement that previous

cases be ‘materially similar’ in order for the law to be clearly established. We need not immunize

an officer from suit for an obvious violation simply because no case has held that the officer’s

precise conduct was unlawful.” Gerhart v. McLendon, 714 F. App’x 327, 334-35 (5th Cir. 2017)

(per curiam) (citations omitted). Accordingly, a nonmovant satisfies the clearly established prong



                                                    3
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 4 of 21




by demonstrating that “the state of the law at the time of the incident provided fair warning to the

defendants that their alleged [conduct] was unconstitutional.” Tolan v. Cotton, 572 U.S. 650, 656

(2014) (citation and internal quotation marks omitted).

                                        IV. DISCUSSION

A. Objection to Evidence

       While Defendants do not present a formal objection, for the same reasons asserted in their

previous motion for sanctions (ECF No. 103), they “reassert that the testimony of the CI should

be excluded as a sanction for the Plaintiffs’ discovery conduct.” ECF No. 129 at 16. The Honorable

Richard B. Farrer ruled on that motion (ECF No. 128) and Defendants did not appeal that order to

the District Judge. Accordingly, Defendants’ objection to the CI’s deposition testimony is

overruled.

B. Clearly Established Law

       Viewing the central facts and the summary judgment evidence “in the light most favorable”

to the nonmovants, Tolan, 572 U.S. at 655-57, Plaintiffs sufficiently allege the following violations

of the Fourth Amendment: (1) warrantless entry into their home based on a defective warrant, (2)

search of their home upon a defective warrant and after the deputy Defendants realized they were

at the wrong house, (3) seizure based on the destruction of Plaintiffs’ property, and (4) excessive

force based upon the handcuffing of Mrs. Basco and the separation of her child from her.

       It is clearly established that an affidavit for a warrant must include truthful statements that

establish probable cause. Franks v. Delaware, 438 U.S. 154, 155-56 (1978). It is also clearly

established that law enforcement entering a dwelling must knock on the door, announce their

presence, and state their authority before entering, unless they “have a reasonable suspicion that

knocking and announcing their presence, under the particular circumstances, would be dangerous



                                                 4
          Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 5 of 21




or futile, or that it would inhibit the effective investigation of the crime by, for example, allowing

the destruction of evidence.” Richards v. Wisconsin, 520 U.S. 385, 394 (1997).

         The law of the Fifth Circuit “clearly establishes that searches of the wrong residence are

presumptive constitutional violations.” Hunt v. Tomplait, 301 F. App’x 355, 361 (5th Cir. 2008)

(per curiam). And when law enforcement officers are executing a search warrant, they are required

to immediately discontinue the search upon realizing they are in the wrong residence. Maryland v.

Garrison, 480 U.S. 79, 80 (1987); Simmons v. City of Paris, 378 F.3d 476, 479-80 (5th Cir. 2004).

         Finally, while law enforcement executing a search warrant founded on probable cause may

detain the occupants of the premises in handcuffs while the search is conducted, such detention must

be objectively reasonable. Michigan v. Summers, 452 U.S. 692, 705 (1981); Muehler v. Mena, 544

U.S. 93, 95 (2005); Los Angeles County v. Rettele, 550 U.S. 609, 614 (2007) (citing Graham v.

Connor, 490 U.S. 386, 397 (1989)). The use of handcuffs “for a prolonged and unnecessary period of

time” is not reasonable. Rettele, 550 U.S. at 614 (citations omitted).

C. Summary Judgment Analysis

         Whether conduct violates the Fourth Amendment turns on reasonableness. Camara v.

Municipal Court of City and County of San Francisco, 387 U.S. 523 (1967) 1; Terry v. Ohio, 392

U.S. 1 (1968) 2; Bell v. Wolfish, 441 U.S. 520 (1979) 3; Whren v. United States, 517 U.S. 806



1
  “In cases in which the Fourth Amendment requires that a warrant to search be obtained, ‘probable cause’ is the
standard by which a particular decision to search is tested against the constitutional mandate of reasonableness.”
Camara, 387 U.S. at 534.
2
 “The scheme of the Fourth Amendment becomes meaningful only when it is assured that at some point the conduct
of those charged with enforcing the laws can be subjected to the more detached, neutral scrutiny of a judge who must
evaluate the reasonableness of a particular search or seizure in light of the particular circumstances.” Terry, 392 U.S.
at 21.
3
  “The test of reasonableness under the Fourth Amendment is not capable of precise definition or mechanical
application. In each case it requires a balancing of the need for the particular search against the invasion of personal
rights that the search entails.” Wolfish, 441 U.S. at 559.


                                                           5
            Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 6 of 21




(1996) 4; Caniglia v. Strom, 141 S. Ct. 1596, 1602 (2021) (J. Alito, concurring) (characterizing

“reasonableness” as “the basic Fourth Amendment question”). Thus, to overcome Defendants’

qualified immunity assertion, Plaintiffs must establish that genuine issues of material fact exist

regarding the reasonableness of the Defendants’ conduct. Gates v. Tex. Dep’t of Protective &

Regulatory Servs., 537 F.3d 404, 419 (5th Cir. 2008) (citing Michalik v. Hermann, 422 F.3d 252,

262 (5th Cir. 2005)). A genuine issue of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).

1. Search Warrant

           Plaintiffs contend that the affidavit presented to obtain the warrant in this case included

unsubstantiated and unreliable information. ECF No. 1 at 11. When a plaintiff demonstrates it is

more likely than not that a warrant affidavit included a false statement that was made “knowingly

and intentionally, or with reckless disregard for the truth,” Franks v. Delaware, 438 U.S. 154, 155-

56 (1978) or that included “misleading material omissions that were recklessly, intentionally, or

knowingly omitted from the affidavit,” Marks v. Hudson, 933 F.3d 481, 487 (5th Cir. 2019) (citing

Kohler v. Englade, 470 F.3d 1104, 1113 (5th Cir. 2006)), the Court must examine the affidavit

with “the false material set to one side,” the omitted facts inserted, and determine whether “the

reconstructed affidavit establishes probable cause. If “the affidavit’s remaining content is

insufficient to establish probable cause, the search warrant must be voided and the fruits of the

search excluded to the same extent as if probable cause was lacking on the face of the affidavit.”




4
    Every Fourth Amendment case “turns upon a ‘reasonableness’ determination.” Whren, 517 U.S. at 817.

                                                         6
         Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 7 of 21




Franks, 438 U.S. at 156. In other words, an ill-gotten warrant taints every act that stems from that

warrant. 5

        In making his application for the search warrant at issue in this case, Deputy Rodriguez

swore that through “personal investigation and/or through discussions with other law enforcement

personnel,” within the past seventy-two hours, he had “received information from a credible and

reliable person” about methamphetamine “being possessed at the above location” and that the

informant had “demonstrated his/her ability to identify methamphetamine and the paraphernalia

related to its ingestion, packaging and sale.” ECF No. 129-8 at 2-3 (hereinafter Affidavit).

Rodriguez requested a warrant to search the referenced location “based on the information

provided by the informant and verified through investigation.” Id. Plaintiffs argue that a reasonable

jury could conclude that each of these statements was made with reckless disregard for the truth.

ECF No. 133 at 10-16.

a. The location of the alleged stash house

        In his affidavit requesting a search warrant, Rodriguez states that “he has good reason to

believe, and does believe,” that methamphetamine was being stored at “a single story home, beige

stone in color with white trim located at 5330 Brisa Estates.” (hereinafter 5330) Affidavit. He

further attests that he received this information from a “credible and reliable person” and that the

information was “verified through investigation.” Id. Rodriguez also states that he is “thoroughly

familiar with the information contained in this affidavit, through personal investigation and/or

through discussions with other law enforcement personnel.” Id. Rodriguez’s investigative report

states that the location of the stash house came from Deputy Smith. ECF No. 129-7 at 4 (Report).

The investigative report and Smith’s deposition testimony reflect that before Rodriguez drafted


5
  And “when an intermediary’s proceeding is tainted by an officer’s unconstitutional conduct, the independent-
intermediary doctrine does not apply.” Winfrey v. Rogers, 901 F.3d 483, 496 n.4 (5th Cir. 2018).

                                                      7
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 8 of 21




the affidavit, the CI directed Smith through a neighborhood (“[CI] knew exactly where [CI] was

going”), pointed out the alleged stash house at 5330, described the interior of the house, and

sketched its floor plan. Id.; Smith Dep. at 35-39, 107-08.

       In deposition testimony, the CI disagrees that they made an unequivocal identification of

5330 as the stash house. The CI testifies that the house was chosen as the location by process of

elimination, in part because a man the CI did not recognize came out of another house being

considered as the location. CI Dep. at 16-37, 116-117. Additionally, the CI’s account of the ride

to identify the house conflicts with Smith’s account.

b. The informant’s ability to identify methamphetamine

       The affidavit for search warrant states that the CI had demonstrated the ability to identify

methamphetamine and the paraphernalia related to its ingestion, packaging, and sale. Affidavit.

Rodriguez testified the basis for this statement was that the CI knew the street names of meth and

the CI’s report of a location that distributed methamphetamine was confirmed with the San

Antonio Police Department. Rodriguez Dep. at 33, 37.




c. The informant as a credible and reliable source

       The affidavit for search warrant states the CI is a credible and reliable source because “the

informant has given information in the past which has proven to be true and correct as well as

credible.” Affidavit. It also states that Rodriguez “advised the informant that false statements

would lead to criminal charges being filed against him/her for giving false information to a peace

officer. The informant understood the legal implications and maintains that the information he/she

provided [ ] is correct.” Id. Rodriguez testified in deposition that the CI was credible and reliable



                                                 8
         Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 9 of 21




because the CI previously conducted a successful “buy walk.” Rodriguez Dep. at 20. Additionally,

the CI gave Smith detailed information about a suspected drug trafficker that was confirmed. Id.

at 21-22.

d. The information in the affidavit verified through investigation

        The affidavit for search warrant states that Rodriguez verified through “personal

investigation” the identity and criminal history of the individual the CI said was guarding the house

and that the electricity at 5330 was in Raymond Basco’s name. Affidavit. Rodriguez testified in

deposition that he and Deputy Smith did research on the on the house and on the individual the CI

said was “watching the product” (the guard). Rodriguez Dep. at 11, 26, 68. Rodriguez testified that

the research found the name of the homeowner and a photo of the guard and, when asked, the CI

denied knowing the homeowner and confirmed that the photo was the guard he knew to be

occupying the stash house. The research found no connection between the homeowner and the

guard. Id. at 12-13. Finally, Rodriguez could not confirm the guard’s presence at 5330 and did not

find any criminal history connected to the guard. Id. at 13.

        Smith testified that the raid was “based off the information by the confidential source. That

was it.” Smith Dep. at 56. The affidavit shows and the deposition testimony confirms the search

warrant was sworn out on the word of the CI. Beyond the CI’s say-so the deputies did scant

investigation to confirm the assertion that 5330 was a stash house that stored

  methamphetamine and                                        cash.

        The deputies testify that the CI was certain that 5330 was the stash house. The CI testifies

that he was not certain 5330 was the stash house and that he expressed this uncertainty to law

enforcement at the time of the identification. Deciding whose testimony is the truth requires testing

the credibility of the witnesses, which is a matter for the factfinder at trial.



                                                   9
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 10 of 21




e. Supervisory review of the affidavit

       Sergeant Hancock reviewed the warrant affidavit. ECF No. 129 at 8; Hancock Dep. 7:15-

18; 8:3-4. A supervisor who affirmatively participates in an incident may be held liable under 42

U.S.C. § 1983. Wernecke v. Garcia, 591 F.3d 386, 401 (5th Cir. 2009); Porter v. Epps, 659 F.3d

440, 446 (5th Cir. 2011). Plaintiffs allege that Hancock “knew as much as Smith and thus knew

there was insufficient information to identify Plaintiffs’ home as the alleged stash house.” ECF

No. 133 at 17-18. Hancock testifies that he reviewed the affidavit for search warrant, that

everything in the affidavit was true, and that he drove by the house and provided a description of

the house for the search warrant. Hancock Dep. 8:3-8; 70:1-72:14.

       Defendants do not put forward any contrary arguments or point to other evidence with

respect to Hancock’s participation in obtaining the search warrant. They do not contest what

Plaintiffs allege Hancock knew when he reviewed the affidavit for search warrant. Rather, they

rest on the reliability of the CI and the veracity of the information he provided. As noted above,

decisions on disputed issues of material fact, such as those that exist in this claim, are reserved for

the factfinder. As discussed further below, Smith’s participation in the alleged Fourth Amendment

violation makes him subject to liability.

2. Knock and Announce

       It is a common law principle and Fourth Amendment command that law enforcement

officers must “knock and announce” their presence and state their authority before entering a

dwelling. Wilson v. Ark., 514 U.S. 927, 929, 934-936 (1995). However, the rule is not inflexible.

Id. at 934. Knock and announce is not required when “circumstances present a threat of physical

violence, or if there is reason to believe that evidence would likely be destroyed if advance notice

were given, or if knocking and announcing would be futile.” Richards v. Wisconsin, 520 U.S. 385,



                                                  10
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 11 of 21




394 (1997) (cleaned up, citations and internal quotations omitted). The burden to show that

circumstances exist to ignore the general rule, “is not high.” Id.

       Mrs. Basco testified that she was lying on the couch when she heard a loud bang

immediately followed by law enforcement entry into her home. L. Basco Dep. at 78-79. It is

unclear whether law enforcement knocked prior to entering the home. But a reasonable inference

can be made that even if they knocked, they did not give Mrs. Basco any opportunity to answer

the door.

       Deputies Trevino and Uriegas and Sergeant Hancock testified that the typical knock and

announce consists of knocking, shouting, “Police, search warrant,” and breaching the door. In

“every search warrant we do” . . . “we knock on the door and ‘Sheriff’s Office, search warrant,’

give it a few moments and then, we’re in.” Uriegas Dep. 61:15-20.

       Q. . . . explain to me if you know, like, the instant you announce yourself, whether
       as police, sheriff, how quickly after that is the door being opened? Is it instant? Is
       there some kind of delay? Do you know?
       A. Two, three-second delay. I don’t know.
       Q. Okay. So you’re getting up there. You’re saying, “Police” --
       A. Getting ready, set, “Police, search warrant,” boom.

Trevino Dep. 32:9-18.

       Q. Can you demonstrate for us?
       A. Well, you knock and announce, “Sheriff, search warrant.”
       Q. And then what? Wait? Or immediately break the door?
       A. You break the door.
       Q. Immediately?
       A. Pretty much.
       Q. You don’t give the person an opportunity to open the door?
       A. Not necessarily, no.
       Q. What’s the point of knocking and announcing yourself?
       A. So that we don’t get shot when we cross the threshold. So that they know we’re
       law enforcement instead of somebody trying to rob them.
       Q. Got you. And so you knock, you say law enforcement, and then you break the
       door open without waiting to see if they’re going to come open the door for you?
       A. Correct.



                                                 11
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 12 of 21




Hancock Dep. 44:4-25.

       How long law enforcement must wait between announce and “boom” is context specific.

Courts must examine the totality of the circumstances. United States v. Banks, 540 U.S. 31, 36-42

(2003). A “reasonable wait time” in one case may be the fifteen to twenty seconds it would take

to flush cocaine, id. at 41, or no time at all where “officers had a reasonable belief that an

announcement would endanger the officers and the occupants and that evidence could be

destroyed,” United States v. Lineberry, 93 F. App’x 632, 634-35 (5th Cir. 2004) (judgment vacated

and case remanded on other grounds). What is clear is that absent exigency or futility, officers

must extend the courtesy of a knock and announce that gives an individual the opportunity to

answer and that no-knock entries should not be used “as the default mode of executing drug-related

search warrants.” Bishop v. Arcuri, 674 F.3d 456, 464 (5th Cir. 2012) (emphasis in original). In

other words, “Police, search warrant, boom” as a matter of routine runs counter to the commands

of the Fourth Amendment.

       It is undisputed that law enforcement believed

methamphetamine and                                     cash would be found in the house. Smith

Dep. 68:6-15; Rodriguez Dep. 22:19-23:1. Officers conducted a traffic stop of Mrs. Basco shortly

before the raid during which they searched her vehicle and learned that she is a nurse. And officers

were surveilling the home both when Mrs. Basco left to collect her child and when she returned

with him. Smith Dep. 40:24-41:2, 41:10-18, 45:2-8, 50:20-51:3, 53:2-4. The evidence also shows

that the officers did not believe there were dogs in the home and that they only assumed there

would be weapons. Rodriguez Dep. 62:22-63:1 (testifying the CI said, “no dogs, possibly

weapons”); Trevino Dep. 42:18-23 (stating, “If there’s drugs, there’s weapons.”).




                                                12
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 13 of 21




       Upon the summary judgement record, the Court cannot conclude as a matter of law that

the entry into the Basco’s home was reasonable. Fact issues abound as to whether it was reasonable

for law enforcement to believe that knocking and announcing their presence was dangerous, would

be futile, or would inhibit effective investigation of the suspected crime. Thus, whether the method

employed to enter Plaintiffs’ home was reasonable is a question for a jury that precludes summary

judgment.

3. Search of Home and Seizure of Property

       The Supreme Court has “held that police officers do not necessarily violate the Fourth

Amendment when they mistakenly execute a search warrant on the wrong address.” Simmons v.

City of Paris, Tex., 378 F.3d 476, 479 (5th Cir. 2004) (citing Maryland v. Garrison, 480 U.S. 79,

80 (1987)). However, search of the premises must stop immediately upon realizing they have

entered the wrong address. Id. at 479-80.

       Here, it is undisputed that law enforcement had the wrong address. ECF No. 129 at 22;

Smith Dep. 80:24-81:3; Hancock Dep. 50:22-51:4. Defendants contend that no search was

conducted,

                   . The video evidence also shows that law enforcement remained in the home

after the sweep was concluded. IMG 194. And several officers escorted Mrs. Basco back into her

home and remained inside where Hancock, Rodriguez, and Smith apologized and explained “what

was going on,” asked her some questions, including if she knew the guard, and gave her a phone

number purportedly to report the damages to her home. Id.; Hancock Dep. 50:8; Rodriguez Dep.

63:21-64:7, 79:2-17, 82:19-21; Smith Dep. 79:1-10; 88:25-89:14; 90:10-91:12. Additionally, the

video evidence shows that Mrs. Basco was still handcuffed when law enforcement led her back

into her home. IMG 203. That the Basco’s home was damaged during the raid is undisputed. And



                                                13
          Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 14 of 21




no one disputes that remuneration is due for the property damage. Smith Dep. 109:12-110:6;

Rodriguez Dep. 83:21-85:14. Accordingly, the Court concludes that the record precludes summary

judgment on these claims.

4. Excessive Force

          “In the Fifth Circuit, to succeed on an excessive force claim, the plaintiff bears the burden

of showing: (1) an injury (2) which resulted directly and only from the use of force that was clearly

excessive to the need and (3) the force used was objectively unreasonable.” Goodson v. City of

Corpus Christi, 202 F.3d 730, 740 (5th Cir. 2000) (citation and internal quotation marks omitted).

“[P]sychological injuries may sustain a Fourth Amendment claim.” Flores v. City of Palacios, 381

F.3d 391, 398 (5th Cir. 2004) (citing Dunn v. Denk, 79 F.3d 401, 402 (5th Cir. 1996) (en banc)).

However, the injury associated with an excessive force claim “must be more than a de minimis

injury and must be evaluated in the context in which the force was deployed.” Lincoln v. Turner,

874 F.3d 833, 846 (5th Cir. 2017) (quoting Glenn v. City of Tyler, 242 F.3d 307, 314 (5th Cir.

2001)). “The second and third elements collapse into a single objective-reasonableness inquiry

determined by the crime’s severity, the suspect’s threat, and whether the suspect is actively

resisting arrest or trying to flee.” Hutcheson v. Dall. Cty., 994 F.3d 477, 480 (5th Cir. 2021)

(internal quotations omitted) (quoting Pena v. City of Rio Grande City, 879 F.3d 613, 619 (5th Cir.

2018)).

          Defendants argue that Plaintiffs’ claim of excessive force fails because the undisputed

evidence shows that none of the Defendants handcuffed Mrs. Basco, the amount of time she was

handcuffed was objectively reasonable, and neither Mrs. Basco nor her child suffered more than a

de minimis injury. ECF No. 129 at 12-13.

          Courts must examine an injury in context with the application of force when deciding whether



                                                   14
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 15 of 21




an injury “exceeds the de minimis threshold.” Alexander v. City of Round Rock, 854 F.3d 298, 309

(5th Cir. 2017) (quoting Brown v. Lynch, 524 F. App’x 69, 79 (5th Cir. 2013). As the Fifth Circuit

explains:

        although a de minimis injury is not cognizable, the extent of injury necessary to satisfy
        the injury requirement is directly related to the amount of force that is constitutionally
        permissible under the circumstances. Any force found to be objectively unreasonable
        necessarily exceeds the de minimis threshold, and, conversely, objectively reasonable
        force will result in de minimis injuries only. Consequently, only one inquiry is required
        to determine whether an officer used excessive force in violation of the Fourth
        Amendment. In short, as long as a plaintiff has suffered some injury, even
        relatively insignificant injuries and purely psychological injuries will prove
        cognizable when resulting from an officer’s unreasonably excessive force.

Id. at 309 (5th Cir. 2017) (quoting Brown, 524 F. App’x at 79 (quoting Ikerd v. Blair, 101 F.3d 430,

434-35 (5th Cir. 1996))) (emphasis in original); accord Durant v. Brooks, 826 F. App’x 331, 336 (5th

Cir. 2020) (per curiam).

        The video evidence shows Mrs. Basco being escorted out of her home by a sheriff’s deputy.

A DEA agent handcuffs her hands behind her back. The sheriff’s deputy is carrying Mrs. Basco’s

child. The deputy hands the child off to an individual outside the line of sight of the camera. Mrs.

Basco and her child are then led away by the deputy, beyond the camera’s view. IMG 189 at 00:14-

00:28. It appears Mrs. Basco is later led across the camera’s view and still later, she and her child are

led back inside the house, this time her hands are cuffed in front of her. IMG 192 at 00:26-00:29; 203

at 00:00-00:04. The video evidence also records Mrs. Basco’s and her child’s distress. Law

enforcement can be heard shouting over the child’s cries; Mrs. Basco asking, “What’s going on?”;

and what could be a child’s shriek at the end of the video. IMG 190 at 00:00-00:20.

        Law enforcement executing a search warrant “founded on probable cause” have the “limited

authority to detain the occupants of the premises while a proper search is conducted.” Michigan v.

Summers, 452 U.S. 692, 705 (1981). Such a detention may include being held in handcuffs during the



                                                   15
Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 16 of 21
Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 17 of 21
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 18 of 21




searches and seizures,” 537 F.3d 404, 430-31 (5th Cir. 2008) (citing United States v. Hensley, 469

U.S. 221, 230-231 (1985); Whiteley v. Warden, 401 U.S. 560, 568 (1971)). And that “effective law

enforcement cannot be conducted unless police officers can act on directions and information

transmitted by one officer to another and that officers, who must often act swiftly, cannot be

expected to cross-examine their fellow officers about the foundation for the transmitted

information.” Id. (quoting United States v. Robinson, 536 F.2d 1298, 1299 (9th Cir. 1976)).

        Later that year, the Fifth Circuit found persuasive the Ninth Circuit’s reasoning in Ramirez

v. Butte-Silver Bow County, 298 F.3d 1022, 1027 (9th Cir. 2002), aff’d sub nom. Groh v. Ramirez,

540 U.S. 551 (2004), overruled on other grounds by United States v. Grubbs, 547 U.S. 90 (2006),

which found that “certain officers who ‘plan and lead’ a search are responsible for ensuring that

they have lawful authority for their actions.” Hunt v. Tomplait, 301 F. App’x 355, 360 (5th Cir.

2008) (per curiam). In Hunt, the Fifth Circuit noted that what is “reasonable for a particular officer

depends on his role in the search.” 301 F. App’x at 362 n.8; accord Gerhart v. Barnes, 724 F.

App’x 316, 325 (5th Cir. 2018) (per curiam).

        It is undisputed that Rodriguez was the case agent and Hancock was the supervisor at the

scene. Rodriguez Dep. 66:1; Hancock Dep. 51:12-16. It is also undisputed that Smith possessed

the same information about the residence that Rodriguez and Hancock did. After all, he provided

the information for the search warrant. The summary judgment evidence shows that the deputy

that breached the door and those in the stack had no reason to question the information provided

by these leaders. Plaintiffs do not present evidence that those in the stack did not attend the briefing

or that any of them disobeyed any order. Additionally, there is no evidence that Hancock directed

the men in the stack to vacate the house upon his realizing that they were at the wrong house.

Instead, he went outside to take off his gear. Hancock Dep. 83:8-10. Consequently, the law



                                                  18
Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 19 of 21
Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 20 of 21
        Case 5:18-cv-01332-JKP Document 163 Filed 07/27/21 Page 21 of 21




City of Nacogdoches, 7 F.3d 430, 435 (5th Cir. 1993). Having considered the evidence, and

viewing all facts and reasonable inferences drawn therefrom in the light most favorable to

Plaintiffs, the Court concludes that the summary judgment record raises triable issues of fact for a

jury. Because the evidence shows Rodriguez, Smith, and Hancock’s personal involvement in each

of the alleged Fourth Amendment violations, Plaintiffs claims will proceed against these

Defendants.

                                       V. CONCLUSION

       For the reasons set forth above, the Court GRANTS IN PART AND DENIES IN PART

Bexar County Sheriff’s Office Deputies’ motion for summary judgment (ECF No. 129).

       Plaintiffs’ claims for unlawful entry into and search of their home, seizure of property, and

excessive force in violation of the Fourth Amendment against Defendants James Hancock, Jacob

Rodriguez, and Bryan Smith shall proceed.

       The claims against Brian Wolfe, Alexander Uriegas, Eric Richards, Gus Trevino, and Carl

Davis are dismissed with prejudice. The Clerk of Court is DIRECTED to terminate Defendants

Wolfe, Uriegas, Richards, Trevino, and Davis.

       The parties must file any sealed proposed redactions to this Memorandum Opinion and

Order by June 30, 2021. If no proposed redactions are filed by that date, the Court will

forthwith unseal this Memorandum Opinion and Order.

       This matter is set for status conference via Zoom on July 20, 2021 at 1:00 PM.

       It is so ORDERED this 11th day of June 2021.




                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE



                                                21
